Lambert, J.:
George W. Oatt died on the 8th of October, 1905, leaving a last will and testament bearing date January 19, 1897, and a codicil bearing date September 20, 1905. This latter affects merely the details of the disposition of certain property, and need not be considered here. The testator devised certain real estate in Iowa to his mother and sister; made provision for disposing of his engineering and economic libraries, and provided in the 4th paragraph as follows:
“ Eourth. I give to my wife Carrie one-half of all my remaining property, both real and personal, absolutely, and do hereby give to her all the income from the other one-half during her life, and do constitute her a trustee of the said last half of my remaining property to keep and to hold the same during her life. At her death this l.ast one-half of my remaining ¡property shall then go to *744the Iowa State College of Agriculture and Mechanic' Arts, to be used to found as many scholarships of one hundred ($100.00) dollars each as the income from the same will provide.”
He then provides that the fund shall be known-as the “ Geo. W. Catt Scholarship Fund,” and that the “ scholarships shall be given ti the most néedy students in the sophomore year, provided the student ranks above the average rank of the class as a. freshman in both scholarship and deportment; and these scholarships are to be continued through the remaining two years of the course if so voted annually by the Board of Award.” He provides that the treasurer of the college shall be the custodian of the fund, and outlines a board of award, the details of which are-not important here.
While the testator refers to his wife as a trustee of. this remaining one-lialf of this estate, it is clear that the only effect of this provision of the will is to give her a life estate in the property, becoming, by virtue of her possession of the same and the ownership of the income, a trustee for the remaindermen. In other words, she is a life tenant, with the duty of preserving the corpus of the estate for the benefit of those who are entitled to it at her death. The question to be determined is whether the Iowa State College of Agriculture and Mechanic Arts, or the heirs of the testator, constitute the remaindermen.
It is conceded that the Iowa State College of Agriculture and Mechanic Arts is not a corporation having the authority under its charter to take by devise or bequest. It is not a corporation of any character. It is not even a voluntary association of individuals for the purpose of carrying on an educational work. It is merely an institution conducted by the State itself, without any legal entity. If it were an unincorporated association, the authorities are uniform in this State that it could not take and hold property by deed or- Will. (Mount v. Tuttle, 183 N. Y. 358, 367, and authority there cited.) But it is urged that the testator was a graduate of the said college; that he knew that it- was a State institution, and that, gathering his intent thereby, this may be construed as a gift to the State of Iowa for the purposes pointed out in the will. The rule of construction, which calls upon the.courts to give effect to the intent of the testator, requires that the intent should be found in the language and purpose of the will- itself. We look in vain in the will *745for anything to indicate that the testator was a pupil of the institution, or that he had any other knowledge of its relation to the State than such as might be implied from the fact that it is known as the Iowa State College of Agriculture and Mechanic Arts, which might be the case if it was, in fact, a private or quasi public corporation. There is nothing in the language used by the testator which indicates any other intention than a gift to this college. This is evident from the fact that he provides that the fund shall be in the custody of the treasurer of the college, and all of the provisions in reference to the board of award relate to the classes, the faculty and the president of the college, giving no intimation that any one other than the college and those related to it in its capacity as a college are to have anything to do with the property. There is in the scheme of the testator a clearly expressed purpose of making a gift to the college, not for its present benefit, but for the purpose of holding the fund in trust to support scholarships to be awarded to a class of students who may desire to avail themselves of the same in the future. It was held in Johnson v. Mayne (4 Iowa 180) that a gift to an unincorporated church society might be sustained, in so far as it provided for an immediate gift for the erection of a church, but as to that portion which required the society to act as a trustee of a fund, and to pay expenses of a missionary, etc., the church had no power to act; so that in so far as the question here involved is concerned, the law of Iowa is in harmony with our own.
Unless it can be spelled out that the testator intended to make a gift to the State of Iowa, there is no possible ground on which the will in this particular may .be sustained. As we have already joointed out, such an intention is negatived by the language of the will. While the facts and circumstances surrounding the making of the will may be shown for the purpose of construing the language used, we know of no rule which would permit of showing the history of the testator for the purpose of establishing that specific ¡anguage, designating a trustee, was intended to mean something different.
But if it be assumed that the testator intended to make a gift to the State of Iowa, is that State qualified to take and hold real ‘ estate in the State of Uew York for the purpose expressed in this *746will ? There is no provision for converting the real estate into personalty ; and it must be assumed that this will, relating to both real and personal property, has to do with some real estate in this jurisdiction. While the American and English Encyclopedia of Law (Vol. 28 [2d ed.], p. 954) lays down the proposition that each one of the States maybe trustees and take and hold trust property and execute the same, and cites authorities, we do not find among the cases cited any substantial support for this doctrine. From the fact that, in the absence of a special statutory authority, the State may not be sued to compel an execution of the trust, the weight of reason would seem to be against the proposition; and this view has beón taken by the courts of this State. In the case of Levy v. Levy (33 N. Y. 97) the testator had devised property primarily “to the people of the United States,” to establish and maintain perpetually a school for the education of pérsons undefined, except as a class; and, secondarily, “ to the people of the' State of Virginia,” for the same purpose. The court says: “How, conceding that the testator intended as the trustee of the charity, the United States, as a political body, has it, as such, capacity to take and act ? We are not advanced a single step towards a solution of the point by a concession that the United States government may take directly by gift, grant or devise, property for governmentaluse or benefit. If. it takes under the devise and bequest of the testator, it must be. upon the trust and for the special charity, viz., to found and perpetually conduct a school for agricultural instruction of a certain class of children in the State of Virginia. Is it, therefore, within the scope of its political corporate capacity to administer indefinite charitable ■ trusts % It-seems to me there can be but one answer. The United States exists under grants of power, express or implied, in a written Constitution, and the functions of all the departments are definitely limited and arranged. It is not within the express or implied powers of the government, as organized, to administer a charity. * * * So., also^ with regard to the State of Virginia, however comprehensive the State sovereignty, its officers are regulated in their duties by a written Constitution, which does not contemplate special trust functions. Simply as a political corporation neither government has capacity to take or act. If, then, the devises and bequests were intended to be made to the United States, and to the State of Virginia, as polit*747ical bodies, I think they are void, because neither the United States or the State is capable of taking as trustee for the management of the special charity.” There was a division of the court upon some 'of the questions involved in the case cited, but in Matter of Fox (52 N. Y. 530, 533), Andrews, J., writing the opinion of the court, says: “ It was held by this court in Levy v. Levy (33 N. Y. 97) that it (the United States) had no power to take lands by devise in trust for a charity,” and it was equally decided that the State of Virginia was- without such power. If it were necessary to decide the point, it seems clear that the weight of authority is against the power of a State, simply because it is a State, to take property for the purposes of a charitable trust, It may be that under the provisions of section .2903 of the Code of Iowa a devise or bequest might vest the title in that State, provided the same were accepted; but it is here conceded that the State has not accepted the provisions of this will through its executive council as provided by the laws of that State. This could not be accomplished by the official action of the State at this time, or at any time after the will became operative, for the obvious reason that such action could not have retroactive force. The will became operative upon the death of the testator. If the property under its provisions did not then vest in the college or the State, it passed to the heirs at law and next of kin of the testator and could not be divested by any act of the Legislature of the State of Iowa. . .
It being established beyond controversy that an unincorporated association cannot take and hold property for the purposes of administering a charitable trust, even in the State of Iowa, it follows that the gift is equally open to objection, if the devise be construed to the treasurer of the college, which has no legal entity. It was held in Murray v. Miller, No. 1 (85 App. Div. 414; affd., 178 N. Y. 316) that a devise of real estate to the treasurer of an unincorporated religious association for its benefit was void. The beneficiaries under the original will in this case are the prospective students of the college. By the codicil this is modified, and the college itself is made the beneficiary as to a portion of the fund. The college having no legal existence, in the sense of being answerable to the beneficiaries through the intervention of the courts, its treasurer, as such, can have no powers higher than his official source, and the reason of the *748rule which excludes an unincorporated association, applies equally to its treasurer or other nominal officers.
It only remains to determine. whether the college can gain any rights under the provisions of chapter 701 of the.Laws of 1893. This is entitled,- “ An act to regulate gifts for charitable purposes,” and insection 1 provides: “Mo gift, grant, bequest or devise to religions, educational, charitable, or benevolent uses, which shall, in other respects, be valid under the laws of this State, shall be deemed invalid by reason of the indefiniteness or uncertainty of the persons designated as the beneficiaries thereunder in the instrument creating the same. If in the instrument creating such a gift, grant, bequest, or devise there is a trustee named to execute the same, the legal title to the lands or property given, granted, devised, or bequeathed for such purposes shall vest in such trustee. If no person be named as-trustee then the title to such lands or property shall vest in the Supreme Court.” Section 2* provides that the Supreme Court shall have control over such gifts, and that the “ Attorney-General shall represent the beneficiaries in all such cases and it shall be his duty to enforce such trusts by proper proceedings in the court.”
The legislation of this State can have no extraterritorial operation, nor has this court any jurisdiction, or any tangible existence, outside of the geographical limitations of the State, and the Legislature could not have intended that it should be called upon to accept title to real and personal property for the purpose of administering a trust apart from its judicial functions. As the trustee of a trust to be administered in the State of Iowa, the court could have no existence, either to exercise its' own legitimate functions as a court, or to answer to the requirements of the courts of the State where the beneficiaries of - the trust are domiciled. The Supreme Court of this State, as a trustee in the State of Iowa, would be open to exactly' the same objections which exist to any other unincorporated association; it would have no legal existence there. The obvions'intention of the Legislature was not to provide for trusts of the character here attempted to be created for the benefit of the institutions of another State, but to foster permanent trusts, for religious, educational, charitable and benevolent purposes within
*749our own State, and this view finds support in Allen v. Stevens (161 N. Y. 122, 141), where Parker, Ch. J., after reviewing the conflicting decisions respecting charitable uses, sets forth the statute and says: “ Pending the statute in the light of the events to which reference has been made, it seems to me very clear that the Legislature intended to restore the law of charitable trusts as declared in the Williams case ;* that having discovered that legislative enactment had operated to take away the power of the courts of equity to administer trusts that were indefinite as to beneficiaries, and had declared a permanent charity void unless the devise in trust was to a corporation already formed or to one to be created, it sought to restore that which had been taken away through another enactment.”
That is what is intended by this statute — nothing more and nothing less than to restore to courts of equity the power to administer trusts that were indefinite as to beneficiaries, as the law had been declared in Williams v. Williams (8 N. Y. 525). It did not undertake to validate trusts which attempted to vest property in unincorpoi’ated associations, or other legal nonentities, but simply to restore to the courts the power within this State to administer charitable trusts, which power had been taken from them by statute. In the will and codicil now before this court the testator has attempted to make the Iowa State College of Agriculture and Mechanic Arts, a legal nonentity, not only a beneficiary, but a trustee for itself as such beneficiary. A trust of this character is condemned alike by the courts of this State and those of the State of Iowa, and the statute of 1893 here under consideration does not operate to validate the provisions of the will under which the Iowa institution is claiming a benefit.
The plaintiff should have judgment declaring invalid the trust provisions of the will in so far as they relate to the Iowa State College of Agriculture and Mechanic Arts.
Lattghlin, J., concurred.
Patterson, P. J. (concurring):
I concur with my associates in the conclusion that judgment upon the submission of the controversy in this case must be directed for the plaintiff. Apart from the considerations which have induced *750others members of the court to reach that conclusion, I am of the opinion that the provisions of chapter 701 of the Laws of 1893 are not applicable to the gift made in the will' now under consideration to or for the benefit of the Iowa State College of Agriculture and Mechanic Arts. There is no gift in trust for that college except in the general sense in which every gift for charity necessarily involves the idea of a trust relationship. But there is no trustee appointed in this will and the gift to the college is direct. Considering the 4th clause or section of the will only, the gift of the one-half of the estate upon the death of the testator’s widow to the college is in my opinion a direct gift. (Matter of Griffin, 167 N. Y. 71; Bird v. Merklee, 144 id. 544; Wetmore v. Parker, 52 id. 450.) But when we come to consider the provisions of the codicil to the will, the intention of the testator to make a direct gift to the college becomes fully apparent, and while those provisions may for other reasons be invalid, nevertheless they maybe resorted to for the purpose of ascertaining the intention of the testator. ’ (Van Kleeck v. Dutch Church, of New York, 20 Wend: 457 ; Tilden v. Green, 130 N. Y. 55; Kiah v. Grenier, 56 id. 220; Marks v. Halligan, 61 App. Div. 179; Van Nostrand v. Moore, 52 N. Y. 21.) We have, therefore, in the present case a gift to a legatee or devisee incapable of taking under the rule in Owens v. Missionary Society of M. E. Church (14 N. Y. 380) unless that rule is displaced by the provisions of the so-called Tilden Act contained in the statute of 1893, above cited. However, in Mount v. Tuttle (183 N. Y. 367) the Court of Appeals has declared that the rule in the Owens case is still in force.
As I view it, the act of 1893 was not intended to confer uq>on an institution or body or association, otherwise incapable of receiving a testamentary gift, the power to take by direct bequest or devise, and where it indisputably appears, as here, that it was the intention of the testator that the gift should go to a particular distinct nominated party, -the act of 1893 does not empower the courts (to use the language of the Court of Appeals in Mount v. Tuttle) “ to modify or alter the directions of a testator,, but merely validates testamentary directions which before its enactment would have been void, and empowers the courts to enforce the execution of those directions.” The act of 1893 in its 1st section relates only to validating a gift, grant, bequest or devise to religious, educational *751charitable or benevolent uses which in other respects would he valid by the laws of the State where there is indefiniteness or uncertainty of the persons designated as the beneficiaries, or where, in the instrument creating such gift, grant, etc., no person is named as trustee, in which latter event the title to the lands or property vests in the Supreme Court. The 2d section, as amended by chapter 291 of the Laws of 1901, gives to the Supreme Court control over gifts, grants, bequests and devises in all cases provided for by section 1 of the act, and provides that whenever it shall appear to the court that circumstances have so changed since the execution of an instrument containing a gift, grant, bequest or devise, etc., as to render impracticable or impossible a literal compliance with the terms of such instrument, the court may, upon the application of the trustee or of the person or corporation having the custody of the property, and upon such notice as the court shall direct, make an order directing that such gift, bequest, etc., shall be administered or expended in such manner as in the judgment of the court will most effectually accomplish the general purpose expressed in the instrument. Kefering back to section 1 of the act of 1893, it is plain that the act is intended to apply only to gifts, grants, bequests or devises of the character therein named which shall in other respects be valid under the laws of this State, and the gift, bequest or devise to an unincorporated institution is not valid under the laws of this State if the Owens case still controls — as it is said to control in Mount v. Tuttle (supra).
I find nothing in the act of 1893 or in the amendment of 1901 which gives power to an unincorporated association to take or hold such a gift as that intended by the testator in this case, either absolutely or as trustee. I am, therefore, of the opinion that this being a direct gift, demonstrably intended as such, the Iowa State College of Agriculture and Mechanic Arts cannot take.
Laughlin and Scott, JJ., concurred.

This section has been amended by chapter 291 of the Laws of 1901.— [Rep,


 Infra.— [Rep.